Citation Nr: 1114112	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  The Veteran's claims file was subsequently transferred to the Roanoke, Virginia VA Regional Office (RO).

The Veteran presented testimony before a Decision Review Officer at the RO in November 2008.  A transcript of this hearing is included within the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran died in October 1984 at the age of 53.  The death certificate lists the Veteran's immediate cause of death as cardiopulmonary arrest due to adenocarcinoma ascending into the colon with metastasis to the liver and nodes.  Chronic Obstructive Pulmonary Disease (COPD) was listed as a significant condition contributing to the Veteran's death, but not related to the terminal disease; no autopsy was performed.

2.  In a February 1985 decision, the RO denied the Appellant's claim for service connection for the Veteran's death because the evidence of record failed to establish that the Veteran's death was due to a service-connected disability.  The Appellant did not appeal this rating decision.

3.  In a June 2002 decision, the RO denied the Appellant's claim for service connection for the Veteran's death because the Appellant had remarried in 1993 and thus was not considered a "surviving spouse" in accordance VA statutes and regulations.  The Appellant did not appeal this rating decision. 

4.  Evidence received since the June 2002 decision indicating that the Appellant is eligible for dependency and indemnity compensation (DIC) as a "surviving spouse" is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the Veteran's death.

5.  The medical evidence of record does not indicate a relationship exists between the Veteran's service and his death, which includes consideration of a relationship between colon cancer and presumed migraine headaches.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for the Veteran's death.  38 U.S.C.A. §§5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §3.156 (2010).  

2.  Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §1310 (West 2002 & Supp. 2010); 38 C.F.R. §3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Legal Criteria - New and Material Evidence

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2010).  Absent appeal, a decision of a duly-constituted rating agency or other agency of original jurisdiction shall be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification.  38 U.S.C.A. §7105 (West 2002 & Supp. 2010); 38 C.F.R. §20.1103.  Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§7104(b), 7105(c).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. §5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §3.156(a).  

Notwithstanding any other section of 38 C.F.R. §3.156, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. §3.156(c).

History and Analysis

The Appellant filed a DIC claim in November 1984 following the Veteran's death in October 1984.  In a February 1985 decision, the RO denied the Appellant's claim for service connection for the Veteran's death because the evidence of record failed to establish that the Veteran's death was due to a service-connected disability.  The Appellant did not appeal this rating decision.

The Appellant then filed a claim to reopen the 1984 DIC claim in December 2001.  In a June 2002 decision, the RO denied the Appellant's claim to reopen the 1984 DIC claim for service connection for the Veteran's death because the Appellant had remarried in 1993 and thus was not considered a "surviving spouse" in accordance with 38 C.F.R. §3.50.  The Appellant did not appeal this rating decision.

The Appellant most recently filed a claim to reopen the 1984 DIC claim in October 2007.  Included in the Veteran's claims folder is the February 2000 death certificate of the gentleman the Appellant married in 1993.  As such, pursuant to 38 U.S.C.A. §103(d)(2) and 38 C.F.R. §3.55(a)(3), the Appellant's eligibility for DIC benefits has been reinstated due to the termination of her 1993 marriage by the death of her spouse in February 2000.  Because this newly-received evidence makes it more likely the Appellant could be eligible for DIC benefits, this evidence is material to the Appellant's claim.  Therefore, the Board finds that the additional evidence received is both new and material and as such, the claim for service connection as the cause of the Veteran's death is reopened. 

Legal Criteria - Service Connection for Cause of Death

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§1110; 1131 (West 2002 & Supp. 2010); 38 C.F.R. §3.303 (2010).

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §3.303(b).

Certain chronic disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§1110, 1112; 38 C.F.R. §§3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

In order to establish service connection for the cause of the Veteran's death, the medical evidence must show that the disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  
38 U.S.C.A. §1310 (West 2002 & Supp. 2010); 38 C.F.R. §3.312 (2010).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. §3.312(a) (2010).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. §3.312(b) (2010).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. §7104(a) (West 2002 & Supp. 2010).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis - Service Connection for Cause of Death

The Veteran died in October 1984 at the age of 53, approximately 30 years after leaving active duty service.  The death certificate lists the Veteran's immediate cause of death as cardiopulmonary arrest due to adenocarcinoma ascending into the colon with metastasis to the liver and nodes.  COPD was listed as a significant condition contributing to the Veteran's death, but not related to the terminal disease; no autopsy was performed.  

In order to establish service connection for death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

There is no question that element (1) has been met. The Board's discussion will therefore focus on elements (2) and (3).

First of all, the Board notes that the Veteran's service treatment records are unavailable for review as they were destroyed in a fire that occurred at the National Personnel Records Center in 1973.  The Board notes that in cases such as this, where a Veteran's service treatment records are unavailable through no fault of the Veteran or Appellant, there is a heightened obligation to assist the Veteran (and Appellant) in the development of his or her case, including the obligation to search alternate sources.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).

Pursuant to Washington v. Nicholson, 19 Vet. App. 362 (2005) the VA is required to advise claimants of alternate sources of evidence which may be utilized in cases where specific records are missing.  A non-exhaustive list of documents that may be substituted for service treatment records include: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a Veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  See VA Adjudication Procedure Manual, Manual M21-1MR, Part III, Subpart iii, 2.E.26 and 2.E.27 (December 13, 2005).  It is incumbent upon VA to afford the Veteran's or Appellant's claim this consideration due to the unavailability of his complete service treatment records.  See Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare (1991).

In this regard, by letter dated March 2008, the RO provided the Veteran with the appropriate notice of the unavailability of the Veteran's service treatment records and stated its prior attempts to reconstruct the service treatment records through alternative means.  As such, the RO has satisfied its duty to assist and advise the Appellant in accordance with Washington.

In addressing elements (2) and (3), the Appellant asserted in her June 2008 Notice of Disagreement as well as in her testimony before the Decision Review Officer in November 2008 that service connection for the Veteran's cause of death should be granted because the Veteran suffered from headaches from time-to-time while he was in service until his death in October 1984.

To support her claim, the Appellant points to a June 1962 VA treatment record whereby the Veteran was treated for a right hemicranial headache.  During his examination, the Veteran reported that he started experiencing recurrent headaches five years earlier in 1957.  The Veteran indicated that the pain was severe and constant in character, and sometimes after the headache had reached maximal intensity, the Veteran would vomit.  The Veteran reported that his headaches would last approximately 30 minutes to an hour in duration.  When asked what precipitates these headaches, the Veteran stated they occur when he would get overheated or if he drinks alcoholic beverages.  With the exception of a head injury as a result of a car accident in 1960, the Veteran reported that he was not involved in any serious accidents or underwent any surgical procedures.  Upon physical examination, the Veteran's head was normal and his abdomen was flat and soft, not tender.  An x-ray of the Veteran's skull showed no evidence of increased intracranial pressure, bone erosion or abnormal soft parts calcification.  The Veteran was seen in consultation with another physician, Dr. M, who felt that the Veteran's headaches were vascular in origin and that it impressed him as being an atypical migraine.  Based on the foregoing history, physical examination and x-ray, the examiner diagnosed the Veteran with recurrent right hemicranial cephalgia, cause undetermined.  The Veterans claims file does not contain any follow-up documentation concerning this condition.

The 1962 VA treatment record indicates that the Veteran began suffering from migraines at some point in 1957; the Veteran separated from active duty service in February 1954, thereby making it unlikely he suffered from migraine headaches during active duty service.  However, even if the Board were to accept the fact that the Veteran suffered from migraine headaches in service, the evidence of record fails to indicate that the Veteran's migraine headaches caused his death.  The Veteran's October 1984 death certificate lists the immediate cause of death as cardiopulmonary arrest due to adenocarcinoma of ascending colon; COPD was listed as a significant condition contributing to the Veteran's death, but not related to the terminal disease.  There is no medical evidence in the record establishing a link between migraine headaches and colon cancer, therefore, the evidence of record does not support the Appellant's claim for service connection for the Veteran's death.

Since the most probative evidence and the greater weight of the evidence indicate that the Veteran's colon cancer was not contracted as a result of his active duty military service, the preponderance of the evidence is against the Appellant's claim.

As the preponderance of the evidence is against the Appellant's claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for the cause of the Veteran's death must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. §5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice include informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. §3.159.

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In the present case, the RO, in a letter dated October 2007 provided the Appellant with the required notice under 38 U.S.C.A. §5103 and 38 C.F.R. §3.159(b).  By way of this letter, the Appellant was furnished notice of the types of evidence needed in order to substantiate her claim of entitlement to service connection for the cause of the Veteran's death and for death pension benefits, as well as the types of evidence VA would assist her in obtaining.  The Appellant was informed of her responsibility to identify, or submit directly to VA, medical evidence that shows an injury, disease or other event in service, and a relationship between the cause of death and the injury disease, or event in service.  The Appellant was also informed that this evidence could consist of the death certificate, or other medical records or medical opinions.  The Appellant was invited to send information describing additional evidence relevant to her claim, or the evidence itself, to VA.

By way of a June 2008 rating decision and January 2009 Statement of the Case, the RO advised the Appellant and her representative of the basic law and regulations governing the reopening of her claim as well as the basis for the denial of her claim.  These documents also specifically informed the Appellant of the cumulative information and evidence previously provided to VA, or obtained by VA on her behalf.

For the reasons set forth above, the Board finds that the RO substantially complied with the specific requirement of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. §3.159(b) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).  In this context, it is well to observe that the VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to assist the Appellant in obtaining evidence to substantiate her claim.  38 U.S.C.A. §5103A (West 2002 & Supp. 2010).  In particular, the information and evidence associated with the claims file consists of copies of the Veteran's post-service VA treatment records, marriage and death certificates and statements submitted by the Appellant and her representative in support of her claim.

Based on the foregoing, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Appellant.  See Bernard v. Brown, supra.


ORDER

1.  New and material evidence having been received, the appeal to reopen a claim for service connection for the cause of death to the Veteran is granted.

2.  Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


